Exhibit 10.13

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

 

 

         )     

In the Matter of

  )        )      ORDER TO

COAST BANK OF FLORIDA

  )      CEASE AND DESIST

BRADENTON, FLORIDA

  )        )      FDIC-07-086b

(Insured State Nonmember Bank)

  )     

 

  )     

Coast Bank of Florida, Bradenton, Florida (“Bank”), having been advised of its
right to a Notice of Charges and of Hearing detailing the unsafe or unsound
banking practices and violations of laws and/or regulations alleged to have been
committed by the Bank and of its right to a hearing on the alleged charges under
section 8(b)(1) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. §
1818(b)(1), and having waived those rights, entered into a STIPULATION AND
CONSENT TO THE ISSUANCE OF AN ORDER TO CEASE AND DESIST (“Consent Agreement”)
with counsel for the Federal Deposit Insurance Corporation (“FDIC”) and with the
Director (“Director”) of the Division of Financial Institutions for the Florida
Office of Financial Regulation (“OFR”) dated                     , 2007, whereby
solely for the purpose of this proceeding and without admitting or denying any
alleged facts, charges of unsafe or unsound banking practices and violations of
laws and/or regulations, the Bank consented to the issuance of an ORDER TO CEASE
AND DESIST (“Order”) by the FDIC and the OFR. The OFR is authorized to issue an
order to cease and desist pursuant to Section 655.033, Florida Statutes (2006).



--------------------------------------------------------------------------------

The FDIC and the OFR considered the matter and determined that there is reason
to believe that the Bank had engaged in unsafe or unsound banking practices and
had committed violations of law and/or regulations. The FDIC and the OFR,
therefore, accepted the Consent Agreement and issued the following:

ORDER TO CEASE AND DESIST

IT IS HEREBY ORDERED, that the Bank, its institution-affiliated parties, as that
term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), and its
successors and assigns cease and desist from the following unsafe and unsound
banking practices and violations of laws and/or regulation:

 

  (a) operating with a board of directors that has failed to provide adequate
supervision over and direction to the active management of the Bank;

 

  (b) operating with inadequate management;

 

  (c) operating with inadequate equity capital in relation to the volume and
quality of assets held;

 

  (d) operating with an inadequate allowance for loan and lease losses (“ALLL”);

 

  (e) operating with ineffective audit programs;

 

  (f) operating with inadequate oversight of the loan portfolio and
concentrations of credit;

 

  (g) operating with an excessive volume of poor quality loans;

 

  (h) following hazardous lending practices and operating with an inadequate
loan policy;

 

  (i) operating with inadequate liquidity and funds management;

 

  (j) operating with inadequate strategic planning;

 

2



--------------------------------------------------------------------------------

  (k) operating in such a manner as to produce low earnings;

 

  (l) operating with excessive exposure to interest rate risk;

 

  (m) operating in violation of laws and regulations and in contravention of
Statements of Policy as more fully described on pages 21 through 30 of the
Report of Examination dated January 29, 2007 (“Report”); and

 

  (n) operating with an information security program, risk assessment of the
Information Technology (“IT”) area, IT audit, and a Disaster Recovery Plan that
are inadequate.

IT IS FURTHER ORDERED, that the Bank, its institution-affiliated parties, and
its successors and assigns, take affirmative action as follows:

COMPLIANCE COMMITTEE

1. Within 30 days of the date of this Order, the Bank’s Board of Directors
(“Board”) shall establish a Board Committee (“Compliance Committee”), consisting
of at least five members, responsible for ensuring compliance with the Order,
overseeing corrective measures with respect to the Order, and reporting to the
Board. At least three members of the Compliance Committee shall be independent
directors as defined herein. The Compliance Committee shall monitor compliance
with this Order and within 45 days from the effective date of this Order, and
every 30 days thereafter, shall submit a written report detailing the Bank’s
compliance with this Order to the Board, for review and consideration during its
regularly scheduled meeting. The compliance report and any discussion related to
the report or Order shall be incorporated into the minutes of the meeting of the
Board. Nothing contained herein shall diminish the responsibility of the entire
Board to ensure compliance with the provisions of this Order. For the purposes
of this Order, an “independent director” shall be an individual who is not
employed in any capacity

 

3



--------------------------------------------------------------------------------

by the Bank, any of its subsidiaries, or affiliated organizations, other than as
a director; or is otherwise deemed to be an independent director for purposes of
this Order by the Regional Director of the FDIC’s Atlanta Regional Office
(“Regional Director”) and the Director (collectively, “Supervisory
Authorities”).

MANAGEMENT

2. (a) Within 60 days from the effective date of this Order, the Bank shall have
and retain qualified management with the qualifications and experience
commensurate with assigned duties and responsibilities at the Bank. Each member
of management shall be provided appropriate written authority from the Board to
implement the provisions of this Order. At a minimum, management shall include
the following:

(i) a chief executive officer with proven ability in managing a bank of
comparable size and in effectively implementing lending, investment and
operating policies in accordance with sound banking practices; and

(ii) a senior lending officer with a significant amount of appropriate lending,
collection, and loan supervision experience, and experience in upgrading a low
quality loan portfolio and loan workout experience.

(b) The qualifications of management shall be assessed on its ability to:

(i) comply with the requirements of this Order;

(ii) operate the Bank in a safe and sound manner;

(iii) comply with applicable laws and regulations; and

(iv) restore all aspects of the Bank to a safe and sound condition, including,
but not limited to, asset quality, capital adequacy, earnings, management
effectiveness, liquidity, and funds management.

 

4



--------------------------------------------------------------------------------

(c) Within 30 days of the effective date of this Order, the Board shall cause to
be developed a written analysis and assessment of the Bank’s management and
staffing needs (“Management Plan”), which shall include, at a minimum:

(i) identification of both the type and number of officer positions needed to
manage and supervise properly the affairs of the Bank;

(ii) evaluation of each Bank senior executive officer’s qualifications and
experience to determine whether these individuals possess the ability,
experience, and other qualifications required to perform present and anticipated
duties, including adherence to the Bank’s established policies and practices,
and maintenance of the Bank in a safe and sound condition; and

(iii) identification and establishment of such Bank committees as are needed to
provide guidance and oversight to active management;

(iv) evaluation of the members of the Board to determine if they possess the
background and experience needed to provide proper oversight of the Bank’s
affairs; and

(v) a plan of action to recruit and hire any additional or replacement personnel
with the requisite ability, experience and other qualifications, which is
determined necessary to fill positions consistent with the Management Plan.

(d) The written Management Plan and any subsequent modification thereto shall be
submitted to the Supervisory Authorities for review and comment. Not more than
30 days from the receipt of any comment from the Supervisory Authorities, and
after consideration of such comment, the Board shall approve the written
Management Plan and/or any subsequent modification thereto which approval shall
be recorded in the minutes of the Board. Thereafter, the Bank and its
institution-affiliated parties shall implement and follow the written Management
Plan and/or any subsequent modification.

 

5



--------------------------------------------------------------------------------

(e) During the life of this Order, the Bank shall notify the Supervisory
Authorities in writing of the resignation and/or terminations of any members of
its Board and/or any of its senior officer(s) within 15 days of the event. The
Bank shall also establish procedures to ensure compliance with section 32 of the
FDI Act, 12 U.S.C. § 1831(i) and Subpart F of Part 303 of the FDIC Rules and
Regulations, 12 C.F.R. §§ 303.100 through 303.103. In addition, the Bank shall
notify the Supervisory Authorities in writing when it proposes to add any
individual to the Bank’s Board or employ any individual as a senior executive
officer. The notification must be received at least 30 days before such addition
or employment is intended to become effective and should include a description
of the background and experience of the individual(s) to be added or employed.
The Supervisory Authorities may specify, at their sole discretion, such
additional information or notice requirements for the Bank to submit as may be
deemed necessary for the Supervisory Authorities to properly evaluate the
proposed individual(s). The Bank shall not add or employ any proposed
individual(s) if either of the Supervisory Authorities issues a written notice
of disapproval.

CAPITAL

3. (a) Within 180 days from the effective date of this Order, the Bank shall
have Tier 1 capital in such an amount as to equal or exceed seven and one-half
percent (7.5%) of the Bank’s total assets. Thereafter, during the life of this
Order, the Bank shall maintain Tier 1 capital in such an amount as to equal or
exceed seven and one-half percent (7.5%) of the Bank’s total assets.

 

6



--------------------------------------------------------------------------------

(b) Within 60 days from the effective date of this Order, the Bank shall develop
and adopt a plan (“Capital Plan”) to maintain a Total Risk Based Capital Ratio
of at least ten percent (10%) as defined in the FDIC Statement of Policy on
Risk-Based Capital contained in Appendix A to Part 325 of the FDIC Rules and
Regulations, 12 C.F.R. Part 325, Appendix A. The Capital Plan and any subsequent
modification thereto shall be submitted to the Supervisory Authorities for
review and comment. Not more than 30 days from the receipt of any comment from
the Supervisory Authorities and after consideration of such comment, the Board
shall approve the Capital Plan and/or any subsequent modification thereto which
approval shall be recorded in the minutes of the Board. Thereafter, the Bank
shall implement and follow the Capital Plan and/or any subsequent modifications.

(c) The level of Tier 1 capital to be maintained during the life of this Order
pursuant to subparagraph (a) shall be in addition to a fully funded ALLL, the
adequacy of which shall be satisfactory to the Supervisory Authorities as
determined at subsequent examinations and /or visitations.

(d) Any increase in Tier 1 capital necessary to meet the requirements of this
section may be accomplished by the following:

(i) the sale of common stock; or

(ii) the sale of noncumulative perpetual preferred stock; or

(iii) the direct contribution of cash capital by the Board, shareholders, and/or
parent holding company; or

(iv) any other means acceptable to the Supervisory Authorities; or

(iv) any combination of the above means. Any increase in Tier 1 capital
necessary to meet the requirements of this section may not be accomplished
through a deduction from the Bank’s ALLL.

 

7



--------------------------------------------------------------------------------

(e) If all or part of the increase in Tier 1 capital required by this section is
accomplished by the sale of new securities, the Board shall forthwith take all
necessary steps to adopt and implement a plan for the sale of such additional
securities, subject to their fiduciary duties, including the voting of any
shares owned or proxies held or controlled by them in favor of the plan. Should
the implementation of the plan involve a public distribution of the Bank’s
securities (including a distribution limited only to the Bank’s existing
shareholders), the Bank shall prepare offering materials fully describing the
securities being offered, including an accurate description of the financial
condition of the Bank and the circumstances giving rise to the offering, and any
other material disclosures necessary to comply with the Federal securities laws.
Prior to the implementation of the plan and, in any event, not less than fifteen
(15) days prior to the dissemination of such materials, the plan and any
materials used in the sale of the securities shall be submitted to the FDIC,
Division of Supervision and Consumer Protection, Accounting and Securities
Disclosure Section, 550 17th Street, N.W., Room F-6066, Washington, D.C. 20429
and to the OFR, 200 East Gaines Street, Tallahassee, Florida 32399-0371 for
review. Any changes requested to be made in the plan or materials by the
Supervisory Authorities shall be made prior to their dissemination. If the
increase in Tier 1 capital is provided by the sale of noncumulative perpetual
preferred stock, then all terms and conditions of the issue, including but not
limited to those terms and conditions relative to interest rate and
convertibility factor, shall be presented to the Supervisory Authorities for
prior approval.

(f) In complying with the provisions of this section, the Bank shall provide to
any subscriber and/or purchaser of the Bank’s securities, a written notice of
any planned or

 

8



--------------------------------------------------------------------------------

existing development or other changes which are materially different from the
information reflected in any offering materials used in connection with the sale
of Bank securities. The written notice required by this paragraph shall be
furnished within ten (10) days from the date such material development or change
was planned or occurred, whichever is earlier, and shall be furnished to every
subscriber and/or purchaser of the Bank’s securities who received or was
tendered the information contained in the Bank’s original offering materials.

(g) For the purposes of this provision, the terms “Tier 1 capital” and “total
assets” shall have, the meanings ascribed to them in Part 325 of the FDIC Rules
and Regulations, 12 C.F.R. §§ 325.2(t) and 325.2(v).

ESTABLISH/MAINTAIN ALLOWANCE FOR LOAN/LEASE LOSSES

4. (a) Within 30 days from the effective date of this Order, the Board shall
review the adequacy of the ALLL and establish a comprehensive policy for
determining the adequacy of the ALLL. For the purpose of this determination, the
adequacy of the ALLL shall be determined after the charge-off of all loans or
other items classified “Loss”. The policy shall provide for a review of the ALLL
at least once each calendar quarter. Said review should be completed at least
ten (10) days prior to the end of each quarter, in order that the findings of
the Board with respect to the ALLL may be properly reported in the quarterly
Reports of Condition and Income. The review should focus on the results of the
Bank’s internal loan review, loan and lease loss experience, trends of
delinquent and non-accrual loans, an estimate of potential loss exposure of
significant credits, concentrations of credit, and present and prospective
economic conditions. A deficiency in the ALLL shall be remedied in the calendar
quarter it is discovered, prior to submitting the Reports of Condition and
Income, by a charge to current operating earnings.

 

9



--------------------------------------------------------------------------------

(b) The minutes of the Board meeting at which such review is undertaken shall
indicate the results of the review. The Bank’s policy for determining the
adequacy of the Bank’s ALLL and its implementation shall be satisfactory to the
Supervisory Authorities as determined at subsequent examinations and/or
visitations.

AUDITS

5. Within 90 days from the effective date of this Order, the Board shall review
and amend the Bank’s internal and external audit policies as necessary to
address requirements for the frequency and scope of internal and external
auditing procedures commensurate with the Bank’s risk profile. The Board shall
identify the risk areas of the Bank’s activities and assess the scope and
frequency of external and internal audits needed over each area.

LOAN POLICY

6. Within 60 days from the effective date of this Order, the Board shall adopt
and implement a revised written lending and collection policy to provide
effective guidance and control over the Bank’s lending function, which policy
shall be revised to include, at a minimum, all items enumerated on page 16 of
the Report. Such policy and its implementation shall be in a form and manner
acceptable to the Supervisory Authorities as determined at subsequent
examinations and/or visitations.

CREDIT RISK

7. Within 90 days from the effective date of this Order, the Board shall
develop, implement, and thereafter ensure Bank adherence to a written program to
reduce the level of credit risk in the Bank. The program shall include, but not
be limited to:

(a) procedures to strengthen credit underwriting;

 

10



--------------------------------------------------------------------------------

(b) procedures to strengthen management of loan operations and to maintain an
adequate, qualified staff in the credit area; and

(c) procedures to ensure conformance with the Bank’s loan policy and laws,
rules, and regulations pertaining to the lending function;

(d) procedures to ensure concentrations of credit are adequately identified,
monitored, and controlled; and

(e) procedures for strengthening collections.

CONCENTRATIONS OF CREDIT

8. Within 90 days from the effective date of this Order, the Board shall perform
a risk segmentation analysis with respect to the Concentrations of Credit listed
on pages 50 and 51 of the Report. Concentrations should be stratified as the
Board deems appropriate, but shall include concentrations identified by
industry, geographic distribution, underlying collateral, direct or indirect
extensions of credit to or for the benefit of any borrowers dependent upon the
performance of a single developer or builder, and other asset groups that are
considered economically related and in the aggregate represent 100% or more of
the Bank’s tier 1 capital account. The Board shall develop a written plan that
is acceptable to the Supervisory Authorities for systematically reducing
concentration risk over time in relation to Tier 1 capital and identify
procedures for monitoring compliance with the plan.

REDUCTION OF CLASSIFIED ITEMS

9. (a) Within 10 days from the effective date of this Order, the Bank shall
eliminate from its books, by charge-off or collection, all items or portions of
items classified “Loss” and 50 percent of all items or portions of items
classified “Doubtful” identified in the Report that have not been previously
collected or charged-off. In the alternative, for any loan

 

11



--------------------------------------------------------------------------------

classified “Doubtful”, the Bank may increase its ALLL by an amount equal to 50
percent of the loan classified “Doubtful”. Elimination of these items through
proceeds of other loans made by the Bank is not considered collection for
purposes of this paragraph.

(b) Additionally, while this Order remains in effect, the Bank shall, within 30
days of the receipt of any official Report of Examination of the Bank from the
FDIC or the OFR, eliminate from its books, by collection, charge-off, or other
proper entries, the remaining balance of any items classified “Loss” and 50
percent of those classified “Doubtful” unless otherwise approved in writing by
the Supervisory Authorities.

(c) Within 90 days from the effective date of this Order, the Bank shall have
reduced the items classified “Substandard” as of the Report and those items
classified “Doubtful” that have not previously been charged off or reserved for,
to not more than $155,000,000.

(d) Within 180 days from the effective date of this Order, the Bank shall have
reduced the items classified “Substandard” and those items classified “Doubtful”
as of the Report that have not previously been charged off to not more than
$140,000,000.

(e) Within 360 days from the effective date of this Order, the Bank shall have
reduced the items classified “Substandard” and those items classified “Doubtful”
as of the Report that have not previously been charged off to not more than
$105,000,000.

(f) Within 540 days from the effective date of this Order, the Bank shall have
reduced the items classified “Substandard” and those items classified “Doubtful”
as of the Report that have not previously been charged off to not more than
$35,000,000.

(g) The requirements of subparagraphs 9(c), 9(d), 9(e), and 9(f) are not to be
construed as standards for future operations and, in addition to the foregoing,
the Bank shall eventually reduce the total of all adversely classified items.
Reduction of these items through proceeds of other loans made by the Bank is not
considered collection for the purpose of this paragraph. As used in
subparagraphs 9(c), 9(d), 9(e), and 9(f) the word “reduce” means:

(i) to collect;

 

12



--------------------------------------------------------------------------------

(ii) to charge-off; or

(iii) to sufficiently improve the quality of items adversely classified to
warrant removing any adverse classification, as determined by the Supervisory
Authorities.

REDUCTION OF SPECIAL MENTION ASSETS

10. Within 45 days from the effective date of this Order, the Bank shall develop
and implement a plan to ensure the portfolios of loans listed for “Special
Mention” in the Report have been reviewed for overall quality and that the
deficiencies noted have been corrected within 120 days.

POLICY FOR LIQUIDITY AND FUNDS MANAGEMENT

11. (a) Within 60 days from the effective date of this Order, the Board shall
review its Liquidity and Contingency Funding Plan for appropriateness and to
ensure officers assigned responsibilities under the Plan are capable of
fulfilling their responsibilities.

(b) Within 60 days from the effective date of this Order, the Board of Directors
shall develop a plan to reduce the Bank’s reliance on wholesale and QwikRate
funding, and high cost local deposits.

BROKERED DEPOSITS

12. Upon the effective date of this Order, the Bank shall not increase the
amount of brokered deposits above the amount outstanding as of the effective
date of this Order. Within ten (10) days of the effective date of this Order,
the Bank shall submit to the Supervisory Authorities a written plan for
eliminating its reliance on brokered deposits. The plan shall detail

 

13



--------------------------------------------------------------------------------

the current composition of brokered deposits by maturity and explain the means
by which such deposits will be paid. The Bank shall submit the plan to the
Supervisory Authorities for review and comment. Within 10 days of receipt of all
such comments from the Supervisory Authorities and after consideration of all
such comments, the Bank shall approve the revised plan, which approval shall be
recorded in the minutes of the meeting of the Board. Thereafter, the Bank shall
implement and fully comply with the plan. At the end of each month, the Bank
shall provide a written progress report to the Supervisory Authorities detailing
the level, source, and use of brokered deposits with specific reference to
progress under the Bank’s plan. For purposes of this Order, brokered deposits
are defined in section 337.6(a)(1) of the FDIC Rules and Regulations to include
any deposits funded by third party agents or nominees for depositors, including
deposits managed by a trustee or custodian when each individual beneficial
interest is entitled to or asserts a right to federal deposit insurance.

WRITTEN STRATEGIC/BUSINESS PLAN

13. (a) Within 60 days from the effective date of this Order, the Board shall
prepare, implement, and thereafter ensure Bank adherence to a written three-year
business plan that shall include a projection of major balance sheet and income
statement components, and shall provide for injections of equity capital, as
necessary. The business plan shall also include a written profit plan and a
detailed budget. Specifically, the plan shall describe the Bank’s objectives for
improving Bank earnings, contemplated strategies, and major capital expenditures
required to achieve those objectives. Such strategies shall include specific
market segments that the Bank intends to promote or develop. Procedures shall
also be established to monitor the Bank’s actual results against these
projections and to provide for appropriate adjustments to the budget and profit
plan. The plan shall set forth specific time frames for the accomplishment of
these objectives as well as a description of the operating assumptions that form
the basis for major projected income and expense components.

 

14



--------------------------------------------------------------------------------

(b) A copy of the plan shall be submitted to the Supervisory Authorities for
review and prior written determination of no supervisory objection. Upon
receiving a determination of no supervisory objection from the Supervisory
Authorities, the Bank shall implement and adhere to the program.

EARNINGS

14. Within 60 days from the effective date of this Order, the Bank shall
formulate and implement a written plan (“Earnings Plan”) for the improvement of
Bank earnings. The Earnings Plan shall be forwarded to the Supervisory
Authorities for review and comment and shall address, at a minimum, the
following:

(a) goals and strategies for improving and sustaining Bank earnings, including:

(i) the identification of the major areas in, and means by which, the Board will
seek to improve the Bank’s operating performance;

(ii) development of realistic and comprehensive budgets;

(iii) monthly review of earnings performance to monitor the income and expenses
of the Bank to compare actual figures with budgetary projections;

(iv) a description of the operating assumptions that form the basis for, and
adequately support, major projected income and expense components; and

(v) coordination of the Bank’s loan, investment, and operating policies, and
budget and profit planning, with the funds management policy.

 

15



--------------------------------------------------------------------------------

(b) Following the end of each calendar quarter, the Board shall evaluate the
Bank’s actual performance in relation to the plan required by this paragraph and
shall record the results of the evaluation, and any actions taken by the Bank,
in the minutes of the Board meeting at which such evaluation is undertaken.

SENSITIVITY TO MARKET RISK

15. (a) Within 60 days from the effective date of this Order, the Board shall
review and amend as necessary, the Bank’s written interest rate risk policy. At
a minimum, the policy shall include guidelines for the following:

(i) measures designed to control the nature and amount of interest rate risk the
Bank takes, including those that establish target ratios, specify risk limits
and define lines of responsibilities and authority for managing risk;

(ii) a system for identifying and measuring interest rate risk, including a
periodic calculation to measure interest rate risk exposure at various time
horizons,;

(iii) established goals and strategies for reducing and managing the Bank’s
interest rate risk exposure;

(iv) a system for monitoring and reporting risk exposures; and

(v) a system for internal controls, review, and an audit to ensure the integrity
of the overall risk management process.

(b) In addition, the Bank will review the appropriateness of the simulation
model and revise the Asset Liability Management and Investment Policy to include
realistic growth assumptions. The Board shall also validate the accuracy of the
model.

 

16



--------------------------------------------------------------------------------

ELIMINATE VIOLATIONS OF LAW AND INTERAGENCY STATEMENTS OF POLICY

16. (a) Within 60 days from the effective date of this Order, the Bank shall
eliminate and/or correct all violations of laws and regulations cited by the
FDIC on pages 21 through 24 in the Report, and shall take all necessary steps to
ensure future compliance with all applicable laws and regulations.

(b) Within 60 days from the effective date of this Order, the Bank shall
eliminate and/or correct all contraventions of policy cited by the FDIC on pages
25 through 30 in the Report. In addition, the Bank shall take all necessary
steps to ensure future compliance with all applicable statements of policy.

INFORMATION TECHNOLOGY

17. (a) Within 90 days from the effective date of this Order, the Board shall
appoint or hire someone qualified and with proper authority to implement and
administer the information security program.

(b) Within 90 days from the effective date of this Order, the Board shall
develop and fully implement an appropriate Customer Information Security Program
that complies with Part 364, Appendix B of the FDIC’s Rules and
Regulations—Interagency Guidelines Establishing Information Security Standards.
The program shall at a minimum, address:

(i) Bank-wide risk assessment of all information assets;

(ii) appropriate controls to properly safeguard information assets;

(iii) periodic independent testing of controls;

(iv) employee training to ensure controls are properly implemented;

(v) effective vendor management;

 

17



--------------------------------------------------------------------------------

(vi) incident response program; and

(vii) annual Board reporting of compliance status

(c) Within 90 days from the effective date of this Order, the Board shall adopt
a written Contingency/Recovery Plan (Plan) incorporating the guidance provided
in the “Business Continuity Planning” Booklet of the Federal Financial
Institutions Examination Council’s IT Examination Handbook. The Plan shall
specify critical business units, recovery time objectives, and include BCP plans
for critical business units. The Bank shall thereafter implement the Plan and
test the Plan at least annually. Results of the tests shall be reported to the
Board of Directors, which shall be noted in the minutes of the meeting of the
Board of Directors.

(d) Within 90 days from the effective date of this Order, the Board shall
establish an IT Audit program based on the bank-wide risk assessment and in
accordance with the guidance provided in the “Audit Booklet” of the Federal
Financial Institutions Examination Council’s IT Examination Handbook. The Audit
program should include independent network vulnerability testing and an
effective audit exception tracking process.

(e) Within 120 days, all other remaining IT deficiencies cited in the Report
will be corrected.

CALL REPORTS

18. During the life of this Order, the Bank shall file with the FDIC
Consolidated Reports of Condition and Income which accurately reflect the
financial condition of the Bank as of the end of the period for which the
Reports are filed, including any adjustment in the Bank’s books made necessary
or appropriate as a consequence of any FDIC or OFR examination of the Bank
during that reporting period.

 

18



--------------------------------------------------------------------------------

CASH DIVIDENDS

19. The Bank shall not pay cash dividends without the prior written consent of
the Supervisory Authorities.

DISCLOSURE

20. Simultaneously with the execution of the Consent Agreement by the Board, the
Bank shall provide to its sole shareholder, Coast Financial Holdings, Inc.
(“CFHI”), a copy of this Order and a summary fully describing this Order in all
material respects for inclusion by CFHI in its next communication with its
shareholders and in order for CFHI to meet its disclosure obligations under the
federal securities laws and the rules and regulations thereunder, including,
without limitation, disclosure in CFHI’s Statement on Schedule 14A, and its
periodic, annual and quarterly reports on Forms 8-K, 10-K and 10-Q,
respectively. The Bank shall simultaneously provide a copy of such summary to
the FDIC, Division of Supervision and Consumer Protection, Accounting and
Securities Disclosure Section, 550 17th Street, N.W., Room F-6066, Washington,
D.C. 20429, and the OFR, 200 East Gaines Street, Tallahassee, Florida 32399-0371
for its review and comment prior to the effective date of this Order. The Bank
shall promptly forward to CFHI any changes in the summary required by the
Supervisory Authorities. Any changes requested to be made by the Supervisory
Authorities shall be made prior to dissemination. The description shall fully
describe the Order in all material respects.

PROGRESS REPORTS

21. Within 30 days of the end of the first quarter following the effective date
of this Order, and within 30 days of the end of each quarter thereafter, the
Bank shall furnish written progress reports to the Supervisory Authorities
detailing the form and manner of any actions taken to secure compliance with
this Order and the results thereof. Such reports shall include a

 

19



--------------------------------------------------------------------------------

copy of the Bank’s Reports of Condition and Income. Such reports may be
discontinued when the corrections required by this Order have been accomplished
and the Supervisory Authorities have released the Bank in writing from making
further reports.

CONCLUSION/SIGNATURE PAGE

This Order shall become effective immediately from the date of its issuance. The
provisions of this Order shall remain effective and enforceable except to the
extent that, and until such time as, any provisions of this Order shall have
been modified, terminated, suspended, or set aside by the FDIC. Pursuant to
delegated authority.

Dated at Atlanta, Georgia, this 25th day of May, 2007.

 

/s/ Mark S. Schmidt

Mark S. Schmidt Regional Director Atlanta Region Federal Deposit Insurance
Corporation

 

20



--------------------------------------------------------------------------------

The OFR having duly approved the foregoing Order, and the Bank, through its
Board, having agreed that the issuance of said Order by the FDIC shall be
binding as between the Bank and the OFR to the same degree and legal effect that
such Order would be binding upon the Bank if the OFR had issued a separate order
that included and incorporated all of the provisions of the foregoing ORDER
pursuant to Section 655.033, Florida Statutes (2006).

Dated this 24th day of May, 2007.

 

/s/ Linda B. Charity

Linda B. Charity Director Division of Financial Institutions Office of Financial
Regulation

 

21